Citation Nr: 0320881	
Decision Date: 08/20/03    Archive Date: 08/25/03

DOCKET NO.  00-04 322 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1952 to December 1953.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a March 
1999 rating decision of the Department of Veterans Affairs 
(VA) Seattle, Washington, Regional Office (RO).  


REMAND

The veteran claims he has hearing loss secondary to his 
service-related otitis externa and/or to noise trauma in 
service.  The November 2002 VA rating examination report, 
prepared by a C&P Audio Coordinator appears to be based on an 
incomplete record.  While the "coordinator" commented on 
inconsistent private audiometry results on December 18, 1953, 
and normal findings on VA studies in March and November 1954, 
there was no note of private testing in October 1954, which 
also showed a hearing loss.  The report is therefore 
deficient, and further development is needed.  

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an audiological 
evaluation (with audiometric studies by 
an otolaryngologist) to determine whether 
his hearing loss disability is related 
either to his service-connected otitis or 
to noise exposure in service.  Provide 
the veteran's claim file to the examiner 
for review in conjunction with the 
examination.  The examiner should review 
the veteran's entire claim file, note his 
history of noise exposure (naval 
aircraft) in service as well as 
postservice noise exposure (working in a 
newspaper press room) and provide a 
medical opinion as to whether it is at 
least as likely as not that any current 
hearing loss is related to noise exposure 
in service.  The examiner should also 
provide a medical opinion as to whether 
it is at least as likely as not that any 
current hearing loss is secondary to 
service-connected otitis externa.  The 
examiner should explain the rationale for 
any opinion given.  

The purposes of this remand are to provide adequate notice 
and to compile all evidence necessary to decide this claim.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

